DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasinghe [ US Patent Application No 2020/0128297 ], in view of Kahn et al. [ US Patent Application No 2020/0186851 ].

3.	As per claim 1, Weerasinghe discloses the invention as claimed including a computer-implemented method for providing alternative content in audio-video streams [ i.e. streaming alternate content ] [ Abstract; and paragraph 0031 ], said method comprising:
	generating a manifest data structure including data reflective of a plurality of content segments of an audio-video stream [ i.e. manifest files for programs may be pre-generated ] [ paragraphs 0042, and 0070 ];

	modifying said manifest data structure to remove data reflective of those of said plurality of content segments that are not indicated by said one of said alternative content indicators as being an alternative content segment [ i.e. modify the manifest file for the current program according to the retrieved binding data to generate a manifest file for programmer alternate content ] [ Figure 3; and paragraphs 0050, 0075, and 0096 ].
	Weerasinghe does not specifically disclose
	upon receiving a request from a client device to view alternative content, sending said modified manifest data structure to the client device.
	Kahn discloses upon receiving a request from a client device to view alternative content, sending said modified manifest data structure to the client device [ i.e. user request to present a program at a selected program rating level ] [ paragraphs 0003, 0005, 0024, and 0043 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Weerasinghe and Kahn because the teaching of Kahn would enable to provide to a client device over a network a program that is presentable at a plurality of program rating levels that are user selectable [ Kahn, paragraph 0004 ].



5.	As per claim 3, Weerasinghe discloses wherein said audio-video stream is an adaptive bitrate stream [ paragraph 0029 ].

6.	As per claim 4, Kahn discloses wherein said alternative content segments comprise highlights content [ i.e. uncensored program maybe provided that each replaces one or more audio segments and/or video segments with a different segment that is acceptable for its desired program rating level ] [ paragraph 0012 ].

7.	As per claim 5, Kahn discloses wherein said alternative content segments comprise mature subject matter content [ i.e. uncensored ] [ paragraphs 0012, and 0026 ].

8.	As per claim 6, Weerasinghe discloses wherein said one or more alternative content segments comprise content identified as being likely of particular interest to a viewer based on pre-defined criteria [ i.e. of interest to the user ] [ paragraph 0002 ].

9.	As per claim 7, Weeransinghe discloses wherein said modifying said manifest data structure comprises generating an alternative content identification data structure upon said obtaining said at least one alternative content indicator, wherein said alternative content identification data structure comprises data reflective of said one or more alternative content segments, and wherein said modified manifest data structure comprises said alternative content 

10.	As per claim 8, Kahn discloses generating a VOD asset including said one or more alternative content segments [ paragraphs 0029, and 0034 ].

11.	As per claim 9, Kahn discloses wherein said obtaining at least one alternative content indicator includes obtaining an XML file defining said at least one alternative content indicator [ paragraph 0021 ].

12.	As per claim 10, Weeransinghe discloses wherein said obtaining at least one alternative content indicator comprises generating said at least one alternative content indicator by processing said plurality of content segments to identify said corresponding alternative content segment [ i.e. stitches those media segments together ] [ paragraphs 0037, and 0066 ].

13.	As per claim 11, it is rejected for similar reasons as stated above in claim 1.

14.	As per claims 12, and 13, they are rejected for similar reasons as stated above in claims 2, and 4.

15.	As per claim 14, Weeransinghe discloses the invention as claimed including a computer-implemented method for playing alternative content in audio-video streams  i.e. streaming alternate content ] [ Abstract; and paragraph 0031 ], said method comprising:

	initiating streaming of at least one of said plurality of content segments [ i.e. aired the current program ] [ paragraphs 0003, and 0045 ];
	receiving, from said content system, an indicator of availability of alternative content i.e. display alternate content ] [ 658, Figure 9; and paragraph 0090 ];
	receiving, from said content system by way of said network, a second manifest data structure containing a subset of said plurality of content segments which contain alternative content  [ i.e. modify the manifest file for the current program according to the retrieved binding data to generate a manifest file for programmer alternate content ] [ Figure 3; and paragraphs 0050, 0075, and 0096 ]; and
	interrupting said streaming of said at least one said plurality content segments and initiating streaming of at least one of said subset of said plurality of content segments which contain alternative content [ i.e. trigger to switch to alternate content ] [ paragraphs 0034, and 0083 ].
	Weerasinghe does not specifically disclose
	sending, to said content system by way of said network, a request for said alternative content.
	Kahn discloses
	sending, to said content system by way of said network, a request for said alternative content [ i.e. user request to present a program at a selected program rating level ] [ paragraphs 0003, 0005, 0024, and 0043 ].


16.	As per claim 17, Weerasinghe discloses presenting, on a screen for displaying streamed content, a graphical indicator indicating availability of alternative content [ i.e. user select an alternate content button or icon to trigger alternate content switching ] [ Figure 9; and paragraphs 0083, and 0090 ].

17.	As per claim 18, Wearasinghe discloses receiving user input reflective of a request for said alternative content [ i.e. user selects ] [ paragraphs 0083, and 0090 ].

18.	As per claim 19, it is rejected for similar reasons as stated above in claim 3.

19.	As per claim 20, it is rejected for similar reasons as stated above in claim 1.


20.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasinghe [ US Patent Application No 2020/0128297 ], in view of Kahn et al. [ US Patent Application No 2020/0186851 ], and further in view of Kolhi et al. [ US Patent Application No 2015/0256581 ].



22.	As per claim 16, Kolhi discloses wherein said resuming streaming includes resuming streaming at a current time stamp [ paragraphs 0033, and 0057 ].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446